DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-25 and 54, drawn to methods of hydraulic fracturing comprising hydraulically fracturing with a VES fluid comprising surfactant and inorganic oxidizer, classified in E21B43/267.
II. Claims 52-53, drawn to methods of providing a reactive VES fluid comprising surfactant and inorganic oxidizer and degrading a filter cake comprising organic material during drilling, classified in E21B37/06.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are done during incompatible processes, fracturing and drilling, and thus (1) are not capable of use together; (2) do not overlap in scope; and (3) are not necessarily obvious variants.  Nevertheless, distinction between Groups/Species will be reassessed as examination progresses.
This application contains claims directed to the following patentably distinct species:
The specific inorganic oxidizer:
“lithium chlorate (LiClO3)” (as in claim 5); 
”sodium chlorate (NaClO3)” (as in claim 5); 
”potassium chlorate (KClO3)” (as in claim 5); 
“magnesium chlorate [Mg(ClO3)2] ” (as in claim 5); 
“calcium chlorate [Ca(ClO3)2] ” (as in claim 5); 
“strontium chlorate [Sr(ClO3)2] ” (as in claim 5); 
“barium chlorate [Ba(ClO3)2] ” (as in claim 5); 
“lithium bromate (LiBrO3) ” (as in claim 5); 
“sodium bromate (NaBrO3
“potassium bromate (KBrO3) ” (as in claim 5); 
“magnesium bromate [Mg(BrO3)2] ” (as in claim 5); 
“calcium bromate [Ca(BrO3)2] ” (as in claim 5); 
“strontium bromate [Sr(BrO3)2] ” (as in claim 5); 
“barium bromate [Ba(BrO3)2]” (as in claim 5);
“magnesium peroxide” (as in claim 23);
“calcium peroxide” (as in claim 23);
“sodium nitrate” (as in claim 23);
“sodium nitrite” (as in claim 23);
“sodium persulfate” (as in claim 23);
“potassium persulfate” (as in claim 23);
“sodium tetraborate” (as in claim 23);
“sodium percarbonate” (as in claim 23);
“sodium hypochlorite” (as in claim 23);
“an iodate salt” (as in claim 23);
“a periodate salt” (as in claim 23);
“a dichromate salt” (as in claim 23); or
“a permanganate salt” (as in claim 23).
Whether the other fracturing fluid is:
“slickwater” (claims 9-10);
“viscosified” (claim 11); or
“CO2-based” (claims 12-14).
This Species Election is primarily for the purposes of commencing examination, and as examination progresses, equivalents will be grouped.  The species are independent or distinct because, depending on the specific inorganic oxidizer and other fracturing fluid elected, these Species would each raise different considerations with the VES fluid. In addition, these species are not necessarily obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no claims 1-4, 6-8, 15-22, 24, 25, and 52-54 are generic.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention, as well as (iii) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (iv) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674